Citation Nr: 1104185	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from October 1, 1999 to 
January 3, 2000; March 1, 2000 to January 10, 2007; and from 
March 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the issue of a total rating based on 
individual unemployability (TDIU) has been raised by the 
Veteran's representative in a Written Brief dated January 6, 
2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue 
has neither been adjudicated by the agency of original 
jurisdiction (AOJ) or is intertwined with the current issue on 
appeal.  Therefore, it is referred back to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets any further delay in adjudicating the Veteran's 
increased rating claim.   However, pursuant to the duty to 
assist, the appeal must be remanded for further development.

The Veteran was last afforded a comprehensive VA examination for 
his claim for an increased rating for PTSD in July 2005.  At that 
time, his global assessment of functioning (GAF) score was 55.  
Since that time, the Veteran was hospitalized for a period of 
several weeks due to his service-connected PTSD.  Further, the 
Veteran's assigned GAF scores have worsened since 2005.  VA 
treatment records note that his GAF score was 40 in January 2007, 
and that his score was 45 in February 2007.  

According to the Veteran's representative, the Veteran's reported 
PTSD symptoms have also worsened, to include feelings of 
isolation, anger, aggressiveness, poor hygiene/appearance, lack 
of control of his thoughts, poor sleep, intrusive thoughts, 
tearful affect, depressed mood, and thoughts of dying.  See 
Brief, January 2011.

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, the claim on appeal must be remanded for a current, 
pertinent VA examination to provide findings that are consistent 
with applicable rating criteria, to include all necessary 
testing.  The medical examination must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In this regard, the Veteran's representative also pointed out 
that, though the claimant has received continuous VA treatment 
from the VA Medical Center in Battle Creek, Michigan, the most 
recent VA treatment record in his file is dated in February 2007.  
As such, the representative has alleged that outstanding VA 
treatment records, relevant to the Veteran's current claims, have 
not been associated with his claims file.  Therefore, on remand 
all current VA medical records dated from February 2007 should be 
obtained from the VA Medical Center in Battle Creek, Michigan, to 
the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or submitted 
to VA by claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the record").  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should associate with the 
Veteran's claims folder any treatment records 
from the VA Medical Center in Battle Creek, 
Michigan, dated from February 2007 (the date 
of the Veteran's most recent VA treatment 
records in the claims folder) through the 
present, to the extent available.  If the 
records are not available, or if the search 
for the records yields a negative result, 
that fact should be clearly documented in the 
claims file.  

2.  Following the procurement of the VA 
records noted in the first paragraph, the 
RO/AMC should schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of severity of his service-
connected PTSD.  The claims folder must be 
made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The examiner 
should report a full multiaxial diagnosis, to 
include the assignment of a GAF score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and an 
explanation as to what the assigned score 
represents.  

In addition, the examiner should state 
an opinion as to the degree of 
occupational and social impairment 
caused by the Veteran's service-
connected PTSD.  Specifically, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, the examiner should determine 
whether is it at least as likely as not that 
the Veteran's service-connected 
disabilities (to include PTSD, a healed 
neck fracture, and bilateral hearing 
loss) alone preclude him from engaging in 
substantially gainful employment.

3.  After undertaking the above development, 
the Veteran and his representative should be 
provide with updated Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010).

4.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
RO/AMC should readjudicate the claim.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

